        Case 1:17-cv-11930-NMG Document 131 Filed 02/05/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS
__________________________________________
COMMONWEALTH OF MASSACHUSETTS,              :
                                            :
            Plaintiff,                      :    Case No. 1:17-cv-11930-NMG
                                            :
      v.                                    :
                                            :
UNITED STATES DEPARTMENT OF                 :
HEALTH AND HUMAN SERVICES et al.,           :
                                            :
            Defendants.                     :
__________________________________________:

        DEFENDANTS’ UNOPPOSED MOTION FOR STAY OF PROCEEDINGS

       After having conferred with Plaintiff, Defendants respectfully move for a stay of all

proceedings in this case. As good cause for this request, Defendants offer the following:

    1. This case involves a challenge by Plaintiff to the Final Rules promulgated by the

Departments of Health and Human Services, Labor, and the Treasury that expand conscience

exemptions to the Affordable Care Act’s mandate regarding coverage of contraceptive services. 1

    2. These Final Rules were preliminarily enjoined by courts in Pennsylvania and California.

See Pennsylvania v. Trump, 351 F. Supp. 3d 791 (E.D. Pa. 2019); California v. Health & Human

Servs., 351 F. Supp. 3d 1267 (N.D. Cal. 2019). Defendants appealed the preliminary injunctions

to the Third and Ninth Circuits, which upheld the injunctions. Pennsylvania v. Trump, 930 F.3d

543 (3d Cir. 2019), as amended (July 18, 2019); California v. HHS, 941 F.3d 410, 418 (9th Cir.

2019). Defendants and an intervenor-defendant then sought Supreme Court review of the Third




1
  Religious Exemptions and Accommodations for Coverage of Certain Preventive Services
Under the ACA, 83 Fed. Reg. 57,536 (Nov. 15, 2018); Moral Exemptions and Accommodations
for Coverage of Certain Preventive Services Under the ACA, 83 Fed. Reg. 57,592 (Nov. 15,
2018).
                                                1
         Case 1:17-cv-11930-NMG Document 131 Filed 02/05/20 Page 2 of 4



Circuit’s decision. 2 Petition for a Writ of Certiorari, Trump v. Pennsylvania, No. 19-454 (U.S.

filed Oct. 3, 2019); Petition for a Writ of Certiorari, Little Sisters of the Poor v. Pennsylvania,

No. 19-431 (U.S. filed Oct. 1, 2019).

    3. On January 17, 2020, the Supreme Court granted certiorari to review the Third Circuit’s

decision. See Orders in Pending Cases, Nos. 19-431, 19-454 (Jan. 20, 2020) (granting certiorari

and consolidating the cases).

    4. Accordingly, the Supreme Court will soon decide questions of law that will have a

controlling (or, at the very least, significant) effect on the claims raised in this case, which

challenges the same Final Rules. The Supreme Court’s resolution of these questions will likely

either resolve this case or substantially clarify the issues under dispute. Moving forward in this

case during Supreme Court review would unnecessarily duplicate proceedings and place

unnecessary burdens on the parties and this Court.

    5. Indeed, the district court in the Northern District of California recently sua sponte stayed

State of California v. HHS, 4:17-cv-5783, another ongoing challenge to the validity of the Final

Rules, pending the Supreme Court’s decision. See Minute Order, State of California v. HHS,

4:17-cv-5783 (Jan. 22, 2020) (“ORDER by Hon. Haywood S. Gilliam, Jr. STAYING this action

and holding all pending motions in abeyance in light of the Supreme Court granting certiorari in

Little Sisters of the Poor v. Pennsylvania, Case No. 19-431, and Trump v. Pennsylvania, Case

No. 19-454.”). The district court in Pennsylvania previously stayed its case involving challenges

to the validity of the Final Rules as soon as it became clear that the parties would seek further

review of the Third Circuit’s decision, prior to the parties’ filing for certiorari, much less the




2
 The deadline for filing a petition for certiorari in the Ninth Circuit case was extended to
February 19, 2020.
                                                   2
         Case 1:17-cv-11930-NMG Document 131 Filed 02/05/20 Page 3 of 4



Supreme Court granting it. See Order at 4-5, Pennsylvania v. Trump, No. 17-cv-4540 (E.D. Pa.

July 31, 2019), ECF No. 232 (“WHEREAS further appellate review may impact the posture and

resolution of the outstanding claims and issues raised by the parties . . . making resolution of

those motions at present an inefficient use of judicial resources . . . IT IS HEREBY ORDERED

that further proceedings in this matter are STAYED . . . pending resolution of any appeal of the

Third Circuit’s decision . . . .”).

    6. Accordingly, in order to promote judicial economy and preserve the parties’ resources,

Defendants respectfully request that all proceedings in this case be stayed pending the Supreme

Court’s decision in Trump v. Pennsylvania and Little Sisters of the Poor v. Pennsylvania.

    7. The requested stay is well within this Court’s discretion to stay a case pending the

outcome of proceedings in another court. See Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)

(“[T]he power to stay proceedings is incidental to the power inherent in every court to control the

disposition of the causes on its docket with economy of time and effort for itself, for counsel, and

for litigants.”).

    8. Plaintiff has informed Defendants that Plaintiff assents to the relief sought in this motion.

        Based on the foregoing, Defendants respectfully request that their motion be granted.

 Dated: February 5, 2020                             Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     MICHELLE R. BENNETT
                                                     Assistant Director, Federal Programs Branch

                                                       /s/ Daniel Riess
                                                     DANIEL RIESS (Texas Bar # 24037359)
                                                     Trial Attorney
                                                     U.S. Department of Justice
                                                     1100 L Street, N.W.
                                                     Washington, D.C. 20005

                                                 3
        Case 1:17-cv-11930-NMG Document 131 Filed 02/05/20 Page 4 of 4



                                                     Telephone: (202) 353-3098
                                                     Fax: (202) 616-8460
                                                     Email: Daniel.Riess@usdoj.gov
                                                     Attorneys for Defendants




                         LOCAL RULE 7.1(a)(2) CERTIFICATION

       I hereby certify that on February 3, 2020, I conferred with Julia E. Kobick, counsel for

Plaintiff, who represented that the Commonwealth assents to Defendants’ motion to stay, but

requests that proceedings in the present case resume expeditiously as soon as the Supreme Court

issues its decision in Trump v. Pennsylvania and any stay order in the present case accordingly

terminates.

                                                              /s/ Daniel Riess
                                                              Daniel Riess




                                 CERTIFICATE OF SERVICE

       I certify that on February 5, 2020, I caused a copy of the foregoing to be filed electronically

and that the document is available for viewing and downloading from the ECF system. Participants

in the case who are registered CM/ECF users will be served by the CM/ECF system. If any counsel

of record requires a paper copy, I will cause a paper copy to be served upon them by U.S. mail.

                                                              /s/ Daniel Riess
                                                              Daniel Riess




                                                 4
